Bigelow, C. J.
The rights of the parties to this controversy can be readily ascertained by having in mind a clear idea of the nature of the right or interest which the plaintiff purchased under he name of the “ good will of the business ” prosecuted by the defendants, and which they expressly covenanted not to impair or injure in any manner. The plaintiff and defendants, prior to the execution pf the agreements between them, had been co-partners in carrying on the business of wagoners between the city of Boston and the town of Somerville, occupying stands ir certain streets in the city with wagons and horses, where they or persons in their employment, waited to receive orders for the *215transportation of merchandise and chattels to and from the places above named. The defendants at different times retired from this copartnership, and each sold to the plaintiff his title and rights in the personal property of the firm, together with his “ interest and good will in and to the teaming business ” which was at the time of the sale carried on by the firm. That this good will was a valuable existing interest in the outgoing partner, capable of valuation and assignment to the remaining partners, and which the law will recognize and protect, does not admit of any doubt. Colly. Part. § 161. Kennedy v. Lee, 3 Meriv. 441. Bryson v. Whitehead, 1 Sim. & Stu. 74. Nor can any serious question be made as to the nature of this interest. It was the benefit or advantage which had accrued to the firm, in addition to the value of their property, derived from their reputation for promptness, fidelity and integrity in their transactions, from their mode of doing business, and other incidental circumstances, in consequence of which they had acquired general patronage from constant and habitual customers. By the transfer of this interest to him, the plaintiff acquired a right, to the exclusion of the outgoing copartners — the defendants — to the enjoyment of the business which had heretofore been intrusted to the firm, and.to the favor and patronage of the customers, and to such increase and addition thereto as would necessarily and naturally have accrued if the copartnership had not been dissolved. Colly. Part. § 161. It was this right thus acquired which each of the defendants expressly stipulated that he would do nothing in any way to injure or impair.
Turning now to the acts and doings of the defendants proved at the hearing in support of the allegations of the bill, we find that it is abundantly shown that both of them have violated this stipulation. They have entered into a copartnership for the transaction of the same kind of business between the same places of arrival and departure as was formerly carried on by the old firm ; they have procured and occupied stands with their wagons and horses in the immediate vicinity of those occupied by the plaintiff which they had by their agreement relinquished and transferred to him; they have actually engaged *216in transporting merchandise between Boston and Somerville for many of the customers and friends of the old firm; and have even gone so far as to transact their business at a lesser rate than was charged for such service by the old firm, and than that for which the plaintiff was willing to perform it. These facts show that the defendants have done acts which tend directly to deprive the plaintiff of the benefit of the reputation of the old firm, to take away from him the patronage which appertained to it, and to draw away the business of its habitual customers, to which he had acquired a right by the purchase of the good will.
For this violation of their covenant the plaintiff is entitled to relief in equity. An action at law will furnish no adequate remedy. The damages are in their nature such as not to be susceptible of proof or exact computation, and the injury caused by the acts of the defendants is a constantly recurring one, for which multiplied suits at law would afford but an imperfec.t remedy. 2 Story on Eq. § 925. 3 Dan. Ch. Pr. 1760. Williams v. Williams, 2 Swanst. 253.
It was suggested that this stipulation in relation to the good will of the firm was invalid, as being in undue restraint of trade. But the doctrine is now too well settled to be called in question, that a partial restriction on carrying on a trade or business in a particular locality is not open to any objection on the ground of illegality, as violating the rules of sound public policy

Injunction granted.